Citation Nr: 1026045	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-21 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left hand condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a contusion of the 
left hand.

This appeal was previously before the Board and the Board 
remanded the claim in July 2009 for additional development.  The 
case has been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The Veteran is shown to have a currently diagnosed left hand scar 
that is linked by competent medical evidence to a claimed in-
service injury.


CONCLUSION OF LAW

The criteria for establishing service connection for a left hand 
scar have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

In light of the favorable determination with respect to the issue 
of entitlement to service connection for a left hand condition no 
further discussion of VCAA compliance is needed.

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

After a review of the evidence of record, the Board has 
determined that the Veteran is entitled to service connection for 
a left hand condition, specifically, a left hand scar.  There is 
medical evidence of a current left hand scar, lay evidence of in-
service occurrence of an injury, and competent evidence of a 
nexus between the claimed in-service injury and the current left 
hand scar. 

The service treatment records are negative for complaints, 
findings, or treatment with regards to a left hand scar.  Service 
treatment records reveal that during the February 1988 
examination upon entrance to active service, the Veteran's upper 
extremities were evaluated as normal and no left hand conditions 
were noted.  The records also indicate that in November 2002 the 
Veteran sustained a left hand contusion in a car accident.  In 
March 2005, when being examined for separation, he made no 
mention of any hand problems, to include prior surgery or a scar, 
nor were any problems noted.  

At a June 2005 VA examination, 3 months after discharge from over 
16 years of active service, the Veteran reported that he had a 
laceration to his left hand that does not bother him.  The 
examiner found a 3 centimeter scar on the Veteran's left hand at 
the web space between his index and middle fingers.  It was 
slightly hypertrophic and not adherent or tender.  The origin of 
the scar was not provided, a history was not taken, the claims 
file was not available for review by the examiner, and no opinion 
addressing a nexus between a current left hand condition and 
active service was provided. 

The Veteran was provided with a VA scars examination in January 
2010, during which the claims file was reviewed.  The Veteran 
reported that in 1992 he sustained a small laceration between his 
index and middle fingers of the left hand while adjusting the 
seat of his personal automobile.  He said that he was examined at 
the Naval Hospital in Jacksonville, Florida.  Later that same day 
he was sent back to the hospital and they sutured the small 
laceration and also extended the original small laceration to 
explore for damage done by the original laceration.  The surgical 
scar plus the original scar are 2 inches long total.  According 
to the Veteran, the injury and scar are not in his service 
treatment records because of a mix-up.  The Veteran said that the 
scar is not the same injury reported in 2002 as a contusion from 
a motor vehicle accident.  

Upon physical examination, the examiner noted that the scar was 
linear and two inches maximum in length.  The diagnosis was 
status post laceration and subsequent exploratory surgery.  The 
examiner opined that the scar is caused by or a result of a 
laceration of the hand.  He explained that the small puncture 
wound original scar and the surgical exploratory scar are both 
discernable in as much as they are extensions of each other.  The 
examiner concluded that the present scar of the left hand is 
related to the Veteran's military service, but is not related to 
the contusion reported in 2002.  The examiner indicated that the 
rational for that opinion was based on the Veteran's history, the 
present physical findings, and their "logical progressions." 
 
Although there is no evidence of record of treatment for a left 
hand laceration in 1992, the Board finds that giving the Veteran 
the benefit of the doubt, an in-service laceration to the left 
hand did occur.  A scar of the left hand was not noted upon the 
Veteran's entrance to active service, but was found 3 months 
after discharge during the June 2005 VA examination.  Further, 
the January 2010 VA examiner objectively found that the claimed 
small puncture wound original scar and the surgical exploratory 
scar are both discernable.  Thus, the findings upon examination 
were consistent with the Veteran's lay statements regarding the 
etiology of the scar.  Further, considering the history provided 
by the Veteran and the findings upon examination, the January 
2010 examiner provided a competent medical opinion linking the 
Veteran's currently diagnosed left hand scar with the claimed in-
service injury.  

Thus, after resolving all doubt in the Veteran's favor, the Board 
finds that the evidence supports a grant of service connection 
for a left hand scar.




(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left hand scar is 
granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


